        Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 1 of 9. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

LELAND FOSTER,                                  )
                                                )
               Plaintiff,                       )   Case No. 3:20-cv-2195
v.                                              )
                                                )   Judge
JPM Holdings II, LLC, an Ohio limited           )
liability company                               )   Magistrate Judge
                                                )
                                                )
               Defendant.



       NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendant for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

       United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over
                                               1
     Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 2 of 9. PageID #: 2




     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendant’s property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

     sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

     § 12102(2), 28 C.F.R. 36.104.

5.   Defendant JPM Holdings II, LLC, upon information and belief, owns the property

     located at 4041 W. Sylvania Ave., Toledo, OH 43623 in Lucas County, Ohio, which is a

     medical plaza known as Franklin Park Medical Arts building. Plaintiff has patronized

     Defendant’s property and the facilities thereon previously as a place of public

     accommodation, and he has experienced the barriers to access complained of herein.

6.   Upon information and belief, the medical facility owned or operated by the Defendant is

     non-compliant with the remedial provisions of the ADA. As Defendant either owns,

     leases, leases to, or operates a place of public accommodation as defined by the ADA and

     the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

     responsible for complying with the obligations of the ADA. Defendant’s medical plaza is

     a place of public accommodation. Defendant’s property fails to comply with the ADA

     and its regulations, as also described further herein.
                                               2
      Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 3 of 9. PageID #: 3




7.    Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto.

8.    Mr. Foster is a Fulton County, Ohio resident and frequents the parks, restaurants,

      shopping centers, businesses and establishments of Lucas County and surrounding area,

      including the Defendant’s property that form the subject of this complaint.

9.    On April 25, 2019 and June 15, 2020, and on other previous occasions, Plaintiff visited

      Defendant’s property, and he plans to return to the property to avail himself of the

      medical services offered to the public at the property. The Plaintiff has encountered

      architectural barriers at the subject property. The barriers to access at the property have

      endangered his safety and protected access to Defendant’s place of public

      accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use
                                                3
      Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 4 of 9. PageID #: 4




      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the medical plaza, encountered barriers to access at the

      medical plaza, and engaged and tested those barriers, suffered legal harm and legal

      injury, and will continue to suffer such harm and injury as a result of the illegal barriers

      to access and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendants. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      medical plaza without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

      in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
                                                4
       Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 5 of 9. PageID #: 5




       $500,000 or less).

14.    A preliminary inspection of the medical building owned or operated by Defendant has

       shown that many violations of the ADA exist at the subject property. These violations

       include, but are not limited to:

Parking and Accessible Routes:

          A. Designated accessible parking lacks compliant signage and all accessible parking
             must be marked a minimum of 60 inches above the ground surface, in violation of
             the ADA whose remedy is readily achievable.

          B. Most designated accessible parking access aisles do not lead to an accessible
             route, in violation of the ADA whose remedy is readily achievable.

          C. Designated accessible parking is not connected to an accessible route in part due
             to the presence of non-compliant curbs, in violation of the ADA whose remedy is
             readily achievable.

          D. Most designated accessible parking spaces entirely lack access aisles, in violation
             of the ADA whose remedy is readily achievable.

          E. There are no designated Van accessible parking spaces, in violation of the ADA
             whose remedy is readily achievable.

          F. There are cracks and changes in level along the accessible route connecting the
             designated accessible parking to the building entrances, in violation of the ADA
             whose remedy is readily achievable.

          G. There has been a recent (2019?) installation of a non-compliant curb access ramp
             at the facility main entrance. This curb ramp projects into vehicular traffic lanes
             contrary to the ADA implementing regulations and has steep drop side offs
             lacking edge protection instead of flared sides. This is in violation of the ADA
             whose remedy is readily achievable.

          H. There are entrances without the minimum level ground surface area within the
             required maneuvering clearances of the entrance doors, in violation of the ADA
             whose remedy is readily achievable.

          I. There are stairway handrails with non-compliant handrail gripping surfaces, in
             violation of the ADA whose remedy is readily achievable.

Policies and Procedures:
                                               5
      Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 6 of 9. PageID #: 6




         J. The Defendant lacks or has inadequate defined policies and procedures for the
            assistance of disabled patrons, in violation of the ADA whose remedy is readily
            achievable.

15.   The discriminatory violations described in Paragraph 14 by the Defendant are not an

      exclusive list of the ADA violations believed to exist at the place of public

      accommodation. Plaintiff requires further inspection of the Defendant’s place of public

      accommodation in order to photograph and measure all of the discriminatory acts

      violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

      to Defendant’s accommodations; benefit of services; activities; and has otherwise been

      discriminated against and damaged by the Defendant, as set forth above. The individual

      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendant’s place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.



                              COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The medical building at issue, as owned or operated by Defendant, is a place of public

      accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,
                                                 6
      Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 7 of 9. PageID #: 7




       privileges, and advantages of the property on the basis of disability due to Defendant’s

       failure to comply with Title III of the Americans with Disabilities Act and its

       accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendant is compelled to remove all physical barriers that exist at the facilities,

       including those specifically set forth herein, and make the medical plaza accessible to

       and usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorneys’ fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendant operates or owns a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying
                                                  7
      Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 8 of 9. PageID #: 8




      Plaintiff equal access to and use of public accommodations. The Defendant’s acts are

      willful, severe and ongoing. WHEREAS, the defendant’s medical building has

      undergone recent renovation for purported handicap access and these alterations did not

      comply with the Ohio building code regulations or implementing regulations of the ADA.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice, in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendant to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                             Respectfully Submitted,

                                             Counsel for Plaintiff:

                                             /s/ Owen B Dunn Jr.
                                             Owen B. Dunn, Jr., Esq. (0074743)
                                             Law Offices of Owen Dunn, Jr.
                                             The Ottawa Hills Shopping Center
                                             4334 W. Central Ave., Suite 222
                                                8
Case: 3:20-cv-02195-JGC Doc #: 1 Filed: 09/29/20 9 of 9. PageID #: 9




                              Toledo, OH 43615
                              (419) 241-9661 – Phone
                              (419) 241-9737 - Facsimile
                              dunnlawoffice@sbcglobal.net

                              and


                              Valerie J. Fatica (0083812)
                              The Ottawa Hills Shopping Center
                              4334 W. Central Ave., Suite 222
                              Toledo, OH 43615
                              (419) 654-1622 – Phone
                              (419) 241-9737 - Facsimile
                              Email: valeriefatica@gmail.com




                                 9
